Opinion of the Court, by
Bickerton, J.
This case was placed upon the calendar for this term on motion of counsel for defendant, appellant, and comes here on appeal from the Police Court of Honolulu, where judgment was rendered in favor of the plaintiff. The defendant appeals upon points of law as provided by Section 1006 of the Civil Code.
Upon the case being called for argument, on examination of the record it is found that it is incomplete in not stating the points of law upon which the appeal is based. And counsel for defendant moves that he be allowed to return the record to Police Court to be completed.
Rule No. 39b provides that in all cases appealed to the Supreme Court in Banco on points of law from Police and District Justices, the points shall be distinctly stated, and signed *214by the justices as the points on which the appeal is taken. This rule has not been complied with in this case; the appeal is therefore not made, and there is nothing for the Court to consider.
F. M. Hatch, for plaintiff.
W. R. Castle, for defendant.
This is an exactly parallel case to the case of The King vs. Lee Choy, ante, p. 62.